DETAILED ACTION
This is response to Application 17/170,649 filed on 02/08/2021 in which claims 1-20 are presented for examination.

Allowable Subject Matter
Claims 4, 10-14 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 1-3, 5-7, 15-17, 19 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chae et al. (US 2021/0051500 A1).

1. Regarding claims 1 and 15, Chae teaches a user equipment (UE) and method of a UE in a wireless communication system (Paragraph [0236] UE), the UE comprising: 
memory configured to store a previous layer 3 (L3) filtered measurement result;
a transceiver operably connected to the memory, the transceiver is configured to receive L3 filtering configuration information including a first filter coefficient value (k) and a first filtering window value (Chae Paragraphs [0235] and [0236] transmitter UE configures L3 filter coefficient; RLM window); and 
a processor operably connected to the transceiver, the processor configured to: 
identify a generation time instance of the previous L3 filtered measurement result, identify the first filter coefficient value (k) and the first filtering window value included in the L3 filtering configuration information, in response to receiving a latest measurement result from a lower layer, determine whether the generation time instance of the previous L3 filtered measurement result was obtained within a time window that is a function of a first time instance and a second time instance, and perform an L3 filtering operation to trigger a measurement report based on a result of the determination (Paragraphs [0235] and [0236] layer 3 filtering; L3 filter coefficient determined based on periodicity or a size of on duration of a sidelink RLM window/time instances).

2.  Regarding claims 2 and 16, Chae teaches wherein: the first time instance is a current time instance and the second time instance is the current time instance minus the first filtering window value; and the lower layer is a physical layer communicating Chae Paragraphs [0235] and [0236] RLM window; L1 physical layer; L3 layer RRC).

3. Regarding claims 3 and 17, Chae teaches wherein the processor is further configured to perform the L3 filtering operation based on the received first filter coefficient value (k) if the generation time instance of the previous L3 filtered measurement result is obtained from the time window determined based on the first time instance and the second time instance (Paragraphs [0235] and [0236] L3 filter coefficient reflects L1 measurement; determined based on periodicity or size of on-duration of a sidelink RLM window).

4. Regarding claim 5, Chae teaches wherein the processor is further configured to identify the L3 filtering configuration information from pre-configured information (Paragraph [0236] L3 filter coefficient via an upper layer signal).

5. Regarding claims 6, Chae teaches wherein the L3 filtering configuration information further includes a second filter coefficient value (k’) and a second filtering window value (Paragraph [0236] configure a larger L3 filter coefficient for a longer periodicity or a sidelink RLM window).

6. Regarding claims 7 and 20, Chae teaches wherein the processor is further configured to: apply the first filter coefficient value (k) for the L3 filtering operation if the generation time instance of the previous L3 filtered measurement result is obtained from the time window determined based on the first time instance and the second time Paragraph [0236] configure a larger L3 filter coefficient for a longer periodicity or a sidelink RLM window).

7. Regarding claim 19, Chae teaches identifying the L3 filtering configuration information from pre-configured information wherein the L3 filtering configuration information further includes a second filter coefficient value (k’) and a second filtering window value (Paragraph [0236] L3 filter coefficient via an upper layer signal).

Claims 8 and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wu et al. (US 2021/0219248 A1).

8. Regarding claim 8, Wu teaches a user equipment (UE) in a wireless communication system, the UE comprising: a transceiver configured to receive measurement configuration information; and a processor operably connected to the transceiver, the processor is further configured to: identify a first indicator included in the measurement configuration information, the first indicator indicating whether a system frame number (SFN) is included in a measurement report, determine, based on the first indicator included in the measurement configuration information, whether the SFN is included in the measurement report, and generate the measurement report based on a determination that the SFN is included in the measurement report, wherein the SFN is a current SFN that is determined when the measurement report is generated (Paragraphs [0097] and  [0128] UE configured to map the sidelink synchronization configuration to the detection time window configuration;   detection time window includes at least one SFN).

9. Regarding claim 9, Wu teaches, wherein the transceiver is further configured to transmit the measurement report including the SFN and measurement result on serving and neighboring cells (Paragraph [0047] UE communicates while moving; monitor various parameters of serving cell and neighboring cells).


Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: 
               Chae et al. (US 2021/0051510 A1) 
                Lee et al. (US 2021/0385751 A1) 
                Deenoo et al. (US 2020/0154326 A1)
                Siomina (US 2021/0337497 A1) Paragraph [0141]   

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE LEE LO whose telephone number is (571)270-1952. The examiner can normally be reached Monday - Friday 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571)272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIANE L LO/Primary Examiner, Art Unit 2466